OPINION — AG — STATEMENT OF SENATE JOINT RESOLUTION NO. 24 — " FROM EACH FINE COLLECTED OR BAIL FOREFEITED AS A PENALTY FOR VIOLATION OF THE MOTOR VEHICLE CODE OF THIS STATE OR AS A CITY ORDINANCE RELATING TO THE OPERATION OF MOTOR VEHICLES, EXCEPT OFFENSES RELATING TO PARKING OR REGISTRATION, THERE SHALL BE SEPARATED AN AMOUNT OF TWO DOLLARS WHICH SHALL BE TRANSMITTED AT THE END OF THE MONTH BY THE OFFICIAL COLLECTING SUCH FINE TO THE COUNTY TREASURER FOR CREDIT TO THE DRIVER EDUCATION FUND HEREBY CREATED * * * ", QUESTION(1): WHAT IS THE EFFECTIVE DATE OF SENATE JOINT RESOLUTION NO. 24 OF THE 1963 OKLAHOMA LEGISLATURE? — SEPTEMBER 13, 1963, QUESTION(2): IS SAID ACT APPLICABLE TO JUSTICES OF THE PEACE AND COURTS OF RECORD? — AFFIRMATIVE CITE: ARTICLE V, SECTION 34, ARTICLE V, SECTION 35, ARTICLE V, SECTION 58, OPINION NO. JUNE 14, 1963 — GRANTHAM (FRED HANSEN)